     Case 2:18-cv-10255-SJO-MRW Document 74 Filed 08/29/19 Page 1 of 6 Page ID #:755



 1     Bethany Stevens (SBN 245672)
       bstevens@wscllp.com
 2     Amanda Walker (SBN 252380)
       awalker@wscllp.com
 3     WALKER STEVENS CANNOM LLP
       500 Molino Street, Suite 118
 4     Los Angeles, California 90013
       Telephone: (213) 712-9145
 5     Fax: (213) 403-4906
 6 Michael Ng (SBN 237915)
   michael.ng@kobrekim.com
 7 Daniel Zaheer (SBN 237118)
   daniel.zaheer@kobrekim.com
 8 KOBRE & KIM LLP
   150 California Street, 19th Floor
 9 San Francisco, California 94111
   Telephone: (415) 582-4800
10
       (Additional Counsel on next page)
11
       Attorneys for Judgment Creditor
12     Shanghai Lan Cai Asset
       Management Co, Ltd.
13

14
                               UNITED STATES DISTRICT COURT
15
                             CENTRAL DISTRICT OF CALIFORNIA
16
                                          WESTERN DIVISION
17

18 SHANGHAI LAN CAI ASSET                             Case No. 2:18-cv-10255-SJO-MRW
19 MANAGEMENT CO, LTD.,
                                                      DECLARATION OF
20                          Petitioner,               CHRISTOPHER COGBURN IN
21                                                    SUPPORT OF JUDGMENT
       v.                                             CREDITOR’S EX PARTE
22                                                    APPLICATION FOR TEMPORARY
23     JIA YUETING,                                   RESTRAINING ORDER AND
                                                      REQUEST TO EXCUSE SERVICE
24                          Respondent.               OF SAME
25
                                                      Hon. S. James Otero
26

27

28
       _____________________________________________________________________________________________
                                 DECLARATION OF CHRISTOPHER COGBURN
     Case 2:18-cv-10255-SJO-MRW Document 74 Filed 08/29/19 Page 2 of 6 Page ID #:756



 1
   Christopher Cogburn (admitted pro hac vice)
 2 christopher.cogburn@kobrekim.com
   KOBRE & KIM LLP
 3 800 Third Avenue
   New York, New York 10022
 4 Telephone: (212) 488 1200

 5 John Han (admitted pro hac vice)
   john.han@kobrekim.com
 6 KOBRE & KIM
   3 Garden Road
 7 ICBC Tower, Unit 601
   Central, Hong Kong SAR
 8 Telephone: +852 2127 3291

 9 Attorneys for Judgment Creditor
   Shanghai Lan Cai Asset
10 Management Co, Ltd.

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           DECLARATION OF CHRISTOPHER COGBURN
     Case 2:18-cv-10255-SJO-MRW Document 74 Filed 08/29/19 Page 3 of 6 Page ID #:757



 1           I, Christopher S. Cogburn, hereby declare under penalty of perjury that the

 2     following is true and correct:

 3           1.     I am an attorney with the law firm Kobre & Kim LLP and am admitted

 4     to practice before this Court pro hac vice as counsel for Judgment Creditor Shanghai

 5     Lan Cai Asset Management Co, Ltd. (“SLC”). (Dkt. No. 13.) I submit this

 6     declaration in support of SLC’s Ex Parte Application for a Temporary Restraining

 7     Order (the “TRO Application”) and SLC’s Request to Excuse Service of the TRO

 8     Application, both of which are filed concurrently with this Declaration.

 9                            Facts Relevant to TRO Application

10           2.     On Tuesday, August 27, 2019, news outlets reported that Faraday &

11     Future Inc. (“Faraday”)—an electric-car company that Mr. Jia founded and in which

12     he retains a 33-percent interest—was restructuring its ownership. As part of that

13     restructuring, Faraday announced that Jia would resign as CEO and would divest his

14     ownership interest in Faraday, which will then allegedly be used to finance “a trust

15     fund to repay his creditors.”

16           3.     These media reports also indicate that Jia plans to transfer his Faraday

17     interest as soon as possible. A statement released by Faraday touts its plans to “make

18     a major announcement” about the restructuring on Tuesday, September 3.

19           4.     A true and correct copy of an August 27, 2019 article by Fred Lambert,

20     entitled “Faraday Future CEO is finally stepping down, reportedly in restructuring

21     into partnership,” is attached to this Declaration as Exhibit 1. This article was

22     published on Elektrek.com, a website that covers the electric-vehicle industry.

23           5.     A true and correct copy of an August 27, 2019 article by AJ Cortese,

24     entitled “Faraday Future Rumored to Restructure, CEO to Step Down,” is attached

25     to this Declaration as Exhibit 2. This article was published on Pandaily.com, a news

26     website that covers technology industry in China.

27           6.     A true and correct copy of an August 29, 2019 statement posted on

28     Faraday’s company website is attached to this Declaration as Exhibit 3.
                                                1
                               DECLARATION OF CHRISTOPHER COGBURN
     Case 2:18-cv-10255-SJO-MRW Document 74 Filed 08/29/19 Page 4 of 6 Page ID #:758



 1                       Facts Relevant to Request to Excuse Service

 2            7.    My firm and that of my co-counsel have hired registered process servers

 3     on two separate occasions to personally serve documents relevant to this litigation

 4     on Mr. Jia. Over ten total attempts at two different addresses, these process servers

 5     have never succeeded in serving Mr. Jia by conventional personal means.

 6            8.    First, after the filing of SLC’s Petition to Confirm Arbitration Award

 7     (Dkt. No. 1), a process server retained by my firm attempted to serve Mr. Jia with

 8     the summons, Petition, and supporting documents on four separate occasions

 9     between December 14 and 17, 2018. Two of those attempts were made at Mr. Jia’s

10     home address (REDACTED PER L.R. 5.2-1                                        ), which

11     is gated. The other two attempts were made at Mr. Jia’s business address (18455

12     South Figueroa Street, Gardena, California, 90248) which is also gated and guarded

13     by security personnel. During all four attempts, the process servers were denied

14     access to the properties and were thus unable to personally serve Mr. Jia.

15            9.    As the Court is aware, Mr. Jia eventually appeared in this matter after

16     his former counsel of record, Latham & Watkins LLP (“Latham”), contacted me in

17     late December 2018 and agreed to accept service on Mr. Jia’s behalf. (See Dkt. No.

18     14.)

19            10.   Later, after the entry of Final Judgment (Dkt. No. 35) and the issuance

20     of a Writ of Execution (Dkt. No. 54), SLC sought discovery into assets owned by

21     Mr. Jia against which SLC could enforce the Final Judgment. SLC first sought to

22     depose Mr. Jia by conventional means, but Mr. Jia failed to appear on the agreed-

23     upon deposition date of August 14, and did not notify counsel for SLC of this

24     unilateral cancellation until the day before, when my colleagues were already en

25     route from Hong Kong to Los Angeles to conduct the deposition.

26            11.   After Mr. Jia’s last-minute withdrawal from the agreed-upon deposition,

27     SLC sought and obtained an order requiring Mr. Jia to appear for a debtor’s

28     examination on September 11, 2019. (Dkt. No. 63.)
                                               2
                              DECLARATION OF CHRISTOPHER COGBURN
     Case 2:18-cv-10255-SJO-MRW Document 74 Filed 08/29/19 Page 5 of 6 Page ID #:759



 1           12.    On August 23, 2019, my co-counsel’s firm engaged a process server to

 2     personally serve Mr. Jia with this order. As with the case-initiating documents, the

 3     process server made a total of six unsuccessful attempts to serve Mr. Jia at his home

 4     address and his business address—which he has since designated as the address for

 5     service of process while proceeding pro se. (See Dkt. No. 70.) On the same day, I

 6     contacted Latham to ask if they would accept service of the order on Mr. Jia’s behalf.

 7           13.    On August 26, Latham (who, at that time, were still counsel of record

 8     for Mr. Jia) filed a motion to withdraw from their representation of Mr. Jia. The

 9     following day, Michael Hale of Latham sent me an e-mail advising that Latham had

10     discussed SLC’s request with Mr. Jia and “ha[d] not been given authority to accept

11     service on his behalf.”

12           14.    On the evening of August 27, I received an e-mail from William Pao of

13     O’Melveny & Myers LLP (“O’Melveny”), informing me that O’Melveny was “in

14     the process of coming on board to represent Mr. Jia in the matter.” I spoke with Mr.

15     Pao by telephone the next morning, and he reiterated Mr. Jia’s intent to retain

16     O’Melveny to represent him.

17           15.    On August 28, the Court granted Latham’s motion to withdraw. As a

18     result, Mr. Jia is currently proceeding pro se, although O’Melveny has notified me

19     of their intent to appear on his behalf.

20           16.    To ensure that both Jia and his incoming counsel receive actual notice

21     of the ex parte application, I have contacted by e-mail all of Jia’s prior counsel of

22     record (Daniel Schecter, Peter Durning, and Michael Hale of Latham & Watkins),

23     Jia’s incoming counsel of record (William Pao of O’Melveny) and Mr. Jia himself,

24     at the e-mail address listed on the court’s order permitting Latham to withdraw. I

25     will also e-mail each of the lawyers above with courtesy copies of the TRO

26     Application and all documents filed in support, including this Declaration.

27

28
                                                  3
                                 DECLARATION OF CHRISTOPHER COGBURN
     Case 2:18-cv-10255-SJO-MRW Document 74 Filed 08/29/19 Page 6 of 6 Page ID #:760


       Executed this 29th day of August, 2019.
 1
       New York, New York
 2
                                            /s/ Christopher S. Cogburn
 3
                                            Christopher S. Cogburn
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
                             DECLARATION OF CHRISTOPHER COGBURN
